Citation Nr: 0732993	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
adjustment disorder with depressed mood, as secondary to 
chronic progressive stucco dermatitis/lichen nitidus/lichen 
planus. 

2.  Entitlement to service connection for adjustment disorder 
with depressed mood, as secondary to chronic progressive 
stucco dermatitis/lichen nitidus/lichen planus. 

3.  Entitlement to an increased rating for a skin disorder, 
rated 30 percent prior to August 30, 2002, and 60 percent 
since August 30, 2002. 

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1978 to September 
1981.  

In December 1988, the Board of Veterans' Appeals (Board) 
denied service connection for low back strain.  In July 1999, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, determined that new and 
material evidence to reopen the claim had not been submitted.  
The veteran was notified of that decision in July 1999 and he 
submitted a notice of disagreement (NOD).  In May 2000, the 
RO issued a statement of the case (SOC).  No substantive 
appeal was received and the RO closed that appeal.  Because 
the veteran did not file a substantive appeal, the Board 
lacks jurisdiction to address that issue.

This appeal arises from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, that denied a disability 
rating in excess of 10 percent for a service-connected skin 
disorder.  The veteran appealed for a higher rating and in 
May 1997 the Board remanded the case for development.  In 
August 1997, the RO granted a 30 percent rating for the skin 
disorder, but failed to issue a supplemental statement of the 
case (SSOC) and failed to return the case to the Board.  
Because the veteran has not withdrawn his appeal, the issue 
of an increased rating for a skin disorder remains on appeal.  
More recently, the RO has granted a 60 percent rating for the 
skin disorder effective from August 30, 2002; however, the 
Board will consider whether a higher rating is warranted for 
both portions of the appeal period.  A claimant is presumed 
to seek the maximum benefit allowed by regulation and it 
follows that such a claim remains in controversy where less 
than the maximum schedular benefit is awarded.   AB v. Brown, 
6 Vet. App. 35, 38 (1993) (cited in Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

In a May 2001 rating decision, the RO denied service 
connection for nocturnal myclonus.  The veteran submitted a 
timely NOD and the RO issued an SOC; however, no substantive 
appeal was received and the RO administratively closed the 
case.  Because the veteran did not file a substantive appeal, 
the Board lacks jurisdiction to address that issue. 

In November 2002, the RO denied service connection for 
adjustment disorder with depressed mood secondary to service-
connected skin and feet.  The veteran was notified of that 
decision in November 2002.  He submitted an NOD in May 2003.  
The RO issued an SOC in May 2003.  The veteran's VA Form 9, 
Substantive Appeal, was untimely received in March 2004.  In 
an August 2004 rating decision, the RO notified the veteran 
that the substantive appeal was untimely and notified him of 
his right to appeal the timeliness issue.  The veteran did 
not appeal.  The November 2002 rating decision that denied 
service connection for depressed mood therefore became final.  
The veteran has applied to reopen that claim.

This appeal comes before the Board from a May 2005 RO rating 
decision that reopened the claim for service connection for 
adjustment disorder with depressed mood, as secondary to a 
service-connected skin disability.  The RO rating decision 
then determined that service connection was not warranted.  
The Board will address new and material evidence for 
reopening the claim and then address service connection on 
the merits.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In May 2003, the RO denied the veteran's claim seeking 
entitlement to a TDIU.  The veteran submitted a timely NOD.  
The RO issued an SOC on August 11, 2004.  Although the 
veteran did not submit a VA Form 9, on October 4, 2004, the 
RO received a letter containing the veteran's continued 
desire to appeal for a total rating.  The timely letter is 
accepted in lieu of a VA Form 9, Substantive Appeal.  This 
issue will be addressed in the remand below.  

In a January 2004 rating decision, the RO denied an increased 
rating for service-connected bilateral pes planus.  The 
veteran submitted a timely NOD and the RO issued an SOC in 
May 2005.  No VA Form 9, Substantive Appeal or other document 
containing the necessary information was received and the RO 
administratively closed that case.  Because the veteran did 
not file a substantive appeal, the Board lacks jurisdiction 
to address that issue.  

Service connection for an increased rating for a skin 
disorder and for TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  By rating decision of November 2002, the RO denied 
service connection for adjustment disorder with depressed 
mood secondary to service-connected feet and skin disorders 
and properly notified the veteran of that decision.  

2.  The veteran did not timely appeal the November 2002 
decision and it became final.

3.  Evidence received at the RO since the November 2002 
rating decision raises a reasonable possibility of 
substantiating the claim for service connection for 
adjustment disorder with depressed mood, as secondary to 
service-connected feet and skin disorders.  

4.  There is competent medical evidence of a causal link 
between service-connected disabilities and adjustment 
disorder with depressed mood.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision, which denied service 
connection for adjustment disorder with depressed mood, as 
secondary to service-connected feet and skin disorders, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.160 
(2007); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for adjustment disorder 
with depressed mood, as secondary to service-connected feet 
and skin disorders and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The requirements for service connection for adjustment 
disorder with depressed mood, as secondary to service-
connected feet and skin disorders are met.  38 U.S.C.A. 
§§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in March 2005 and March 2006, which informed the 
veteran of what evidence is needed to substantiate the 
claims, what evidence he was responsible for obtaining, and 
what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini, supra.  

VA provided the additional notices recommended by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, in March 2006.  
Thus, no unfair prejudice will result from the Board's 
handling of the matter at this time.  

New and Material Evidence

As noted above, in a November 2002 rating decision, the RO 
denied service connection for adjustment disorder with 
depressed mood, as secondary to service-connected skin and 
foot disabilities.  The veteran and his representative were 
notified of the decision, but did not timely appeal.  The 
November 2002 rating decision therefore became final.  
38 U.S.C.A. § 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a) 
(2007).

Pursuant to 38 C.F.R. § 3.156(a) (2007), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's application to reopen his service 
connection claim was received at the RO in August 2002, 
subsequent to the effective date of the revision.  Therefore, 
this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The evidence considered in the November 2002 RO rating 
decision consists of service medical records (SMRs), VA 
examination reports, VA treatment records, VA rating 
decisions, and the veteran's claims, as discussed below.

The SMRs do not reflect that an adjustment disorder was 
present in service.  VA rating decisions reflect that service 
connection is in effect for flat feet and for a skin disorder 
that causes itching.  An October 2002 VA mental disorders 
compensation examination report contains an Axis I diagnosis 
of adjustment disorder with depressed mood.  The clinical 
psychologist opined that depression was not secondary to 
either flat feet or a skin disorder.  

In November 2002, the RO denied service connection for an 
adjustment disorder with depressed mood.  The RO based that 
denial chiefly on the VA medical opinion of October 2002.  
The Board will review the evidence submitted since the RO 
decision to determine whether any of it is new and material 
evidence, that is, whether it is neither cumulative nor 
redundant and whether it raises a reasonable possibility of 
substantiating the claim.  

The evidence submitted since the November 2002 RO decision 
includes a favorable nexus opinion provided by a VA medical 
doctor in February 2003.  In that February 2003 VA skin 
disease compensation examination report, the VA physician 
noted that service-connected lichen nititus could produce 
symptoms of itching out of proportion to the clinical 
findings and "if he is scratching, he can be psychologically 
impaired from that."  

This medical opinion is new and material evidence to reopen 
the claim.  Given the benefit of the doubt doctrine set forth 
at 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, this opinion could 
place the evidence for service connection in relative 
equipoise.  Thus, it is neither cumulative nor redundant and 
it raises a reasonable possibility of substantiating the 
claim.

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim must be granted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

An October 2002 VA mental disorders examination yielded a 
diagnosis of adjustment disorder with depressed mood.  In 
February 2003, a VA physician reviewed the pertinent medical 
evidence, examined the veteran, and determined that a 
service-connected itchy skin condition could cause 
psychological impairment.  

In July 2006, the veteran was examined by a VA clinical 
psychologist.  The diagnosis remained adjustment disorder 
with depressed mood; however, the psychologist determined, 
"Clearly, some of his depression I think is related to the 
loss of his job, which was related to the foot problems that 
he had, which appeared to be related to the pes planus.  I 
did not find that his depression was related to any other SC 
condition."  In October 2006, the psychologist added that it 
is not possible to determine the portion of depression 
attributed to service-connected etiology.     

In April 2007, the veteran testified at a videoconference 
before the undersigned Veterans Law Judge that he had 
depression prior to losing his job. 

The Court has stressed that where service-connected and non-
service-connected symptoms cannot be separated, then the 
benefit of the doubt doctrine mandates that all 
manifestations must be attributed to the service-connected 
condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  
Thus, regardless of the health professional's inability to 
determine the percentage of service-connected depression, VA 
must consider the veteran's depression to be service-
connected.  Moreover, an earlier examiner found that the 
service-connected skin condition produced itching that might 
also add to the veteran's mental impairment.  

After considering all the evidence of record, including the 
testimony, and resolving reasonable doubt in favor of the 
veteran, service connection for adjustment disorder with 
depressed mood is warranted.  Gilbert, supra.


ORDER

Service connection for adjustment disorder with depressed 
mood, as secondary to chronic progressive stucco 
dermatitis/lichen nitidus/lichen planus is granted. 


REMAND

Disability Rating for the Skin Disorder

In May 1997, the Board remanded the issue of an increased 
rating for a skin disorder.  An appropriate SSOC was to be 
issued if the claim was not allowed.  While the RO did 
subsequently grant an increased (30 percent) rating, it did 
not grant the maximum benefit available.  The claim remains 
in controversy where less than the maximum schedular benefit 
is awarded, unless the veteran has withdrawn the claim.  
AB v. Brown, 6 Vet. App. 35, 38 (1993) (cited in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Because the RO did not issue an SSOC discussing the June 1997 
VA skin examination report and other evidence, the case must 
be remanded to insure that this is accomplished.  See 
38 C.F.R. § 19.31(b) (1) (2006). 

TDIU

Regarding the veteran's claim seeking entitlement to a TDIU, 
the Board has found a timely substantive appeal was received 
for TDIU and this issue must be remanded for further 
development.  Additionally, no physician has addressed the 
likelihood that all service-connected disabilities would 
render the veteran unable to secure or follow a substantially 
gainful occupation, as required by 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should review the evidence 
pertinent, to include an increased rating 
for the veteran's skin disorder and issue 
an appropriate SSOC.  The SSOC should 
consider all evidence submitted since the 
January 1997 SOC and should reflect 
consideration of both versions of the 
rating schedule for skin disorders.  The 
veteran and his representative should be 
afforded an opportunity to respond to the 
SSOC before the claims file is returned 
to the Board.  

3.  The AOJ should arrange for an 
appropriate physician to offer a medical 
opinion.  The physician is asked to do 
the following:

I.  Note a review of the claims 
file.  As of this writing, service 
connection is in effect for 
adjustment disorder with depressed 
mood; chronic progressive stucco 
dermatitis/lichen nitidus/lichen 
planus; and, bilateral pes planus 
with hallux valgus. 

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that all service-
connected disabilities would prevent 
the veteran from securing and 
following a substantially gainful 
occupation. 

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  If 
additional examinations of the veteran 
are necessary, such examinations should 
be scheduled and conducted.  

4.  Following completion of the above, 
the AOJ should review all relevant 
evidence and readjudicate the TDIU claim.  
If the percentage standards for TDIU set 
forth at 38 C.F.R. § 4.16(a) are not met 
for any portion of the appeal period, but 
the medical opinion obtained above 
nevertheless indicates that the veteran 
is unemployable by reason of service-
connected disabilities, the rating board 
should submit the claim to the Director, 
Compensation and Pension service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b).  
Following that action, if the desired 
benefits are not granted, an appropriate 
SSOC should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the SSOC before 
the claims file is returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Failure to report for a scheduled VA examination without good 
cause could result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


